DocuSign Envelope ID: B27D7C91-EB8E-4CBC-B615-C2254F539692




        1   BROWN AND SEELYE , PLLC
            SUSAN H. SEELYE, WSB#28825
        2   1700 COOPER POINT RD SW #C5
            OLYMPIA, WA 98502                                                            CHAPTER 13
            (253) 573-1958
        3   1-866-422-6196 Toll free fax

        4                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                                  WESTERN DISTRICT COURT OF WASHINGTON
        5

        6
            Re:                            )
                                           )                     In Chapter 13 Proceeding
        7
                                           )                     No. 17-41796-MJH
        8   LOUIS E HASKINS                )
                          Debtor(s)        )                     DECLARATION OF DEBTOR(S)
        9                                  )
                                           )
      10    ______________________________ )
      11    The above referenced Debtor(s) declare under penalty of perjury of the laws of the
            State of Washington as follows:
      12

      13
                     I am the debtor in the above referenced case. My income has been severely

      14             affected by COVID 19 as I am a Pastor and receive income from donations by

      15             my congregation but with the CDC and Governor Inslee’s stay at home orders we

      16             have had no services and my income has been nonexistent.

      17

      18
                     I ask that the Court allow me to modify my Plan due to this economic hardship
      19
                     and to extend the payments out to an 84 month Plan as set forth in 11 USC
      20
                     Section 1329(d) of the CARES Act.
      21

                        5/18/2020
      22    Dated:

      23

      24    _____________________________
            LOUIS E. HASKINS Debtor
      25
                                                                               BROWN and SEELYE PLLC
                                                             1                    744 South Fawcett Ave.
                                                                                   Tacoma, WA 98402
                                                                                      253-573-1958
